Hon. Homer Qarrlson, Jr., Director
          Texas Department of Public Safety
          Austin, Texas             Opinion Ho. V-l.276
                                    Be: Legality of wei~ghlng
                                        cattle truoks to deter-
      .                                 mine whether they are
                                        properly registered in
                                        view of House Bill 11,
          I&r Col. Qarrison:             Acts   52ad   Leg.,   1951.

                    You have as,kedfor an opinioa of this office as
          to the
           .._   legality
                   .      of weighing cattle
                                       _.    trucks
                                             _.     to _.
                                                       determine
          wMtner tneg are properly registeredwhen such truces are
          destined to points in Texas. Your Inquiry has been made
~.-       ~a8a result of the passage of House Bill 11, Acts 52nd
          Leg.9 1951, oh. 116, p- 189, concerning the gross weight
          of cosunerclalvehicles and providing for the veighing of
          such vehicles and for their unloading when the gross
          weight or axle load of the vehicle is unlawful. Your
          specific question Is as follows:
                    "Does B. B. 11, 52nd Texas Legislature,
               Regular Session, 1951, prohibit License and
               Weight Inspectorsof the Texas Department of
               Public Safety from weighing cattle trucks for
               the purpose of determiningvhether they are
               properly registeredwhen such cattle trucks are
               destfmed to points In Texas?"
                    Section 6, subdivision1, Article 8278, Vernon's
          Penal Code, as enacted in House Bill 11, provides in part
          that:
                    'Provided,however, that if such load
               consists of livestock, then such operator
               shall be permitted to proceed to destina-
               tion without being weighed, provided destl-
               nation be within the State of Texas."

P
                     Article 6675a-8, Vernon's Civil Statutes, proVides
          for the payment of annual license fees for the registrat$on
          of,trailers or semi-trailers,such Tees being based upon gross
                                                            .   .


Hon. Homer Garrison, Jr., page 2 (v-1276)


weight and tire equIpage. Article 66758-B   provides in
part that:
           "The term 'grossweight' as used in this
     section means the actusl weight of the trall-
     er or semi-trailer,8s officially certified
     by any Public Weigher or any License and Weight
     Inspector of the State Highway Dep8rtment,plus
     Its net aarrying capecity. 'IJetcarrying cepaci-
     tgl as used in this section shell be the weight
     of the heaviest net load to be carried on the
     vehicle being reglstered; provided said net
     carrying eapacltg shall in no case be less than
     the mamafacturer’s rated carrying cepaclty.n
          Artiole 6695,   V.C.S., provides as follows:
          "If any person shall operate, or permit to
     be operated, any motor vehicle, liaensed under
     this law, of a greater weight than stated in
     his declarationor application for license, he
     shall be guilty of 8 misdemeanor,and upon con-
     vlctlon, shall be flned In any sum not exceed-
     ing Two Hundred ($200.00)Dollars, and each use
     of such vehicle shall constitute a separate of-
     fense; and venue for prosecutionshereunder
     shall lie in any county In which any motor vehi-
     cle is operated with a greater groas weight th8n
     that stated in the declarationor application
     for a lleense for such motor vehicle."
          The authority of the License and Weight Inspec-
tors of the Texas Department of Public Safety to enforce
the State motor vehicle registretlonstatutes, including
Article 66758-8 and Article 6695, m,     is contained in
Section 16 of Article 8278, V.P.C., and Article 4413(32),
V.C.S.
          We are of the opinion that House Bill 11, suDTs,
does not prohibit License and Wsight Inspectors of the Texes
Departmentof Public Safety from weighing cattle trucks for
the purpose of determiningwhether they are properly regis-
tered when such cattle trucks are destined for points in
Texass We do not believe the Legislature,lntendedto pre-
vent in any way enforcementof the registrationstatutes In
providing that a vehicle loaded with cattle and destined
to some point In Texas should not be weighed for the pur-
pose of determtningwhether thsre is 8 violation of the load
      law. The p&poses of the load limit law and the regis-
1lIflit                                                             T
tretlon statutes are m8nifestly different, and such purposes
     Hon. Homer Oarrisoa, Jr., page 3 &-~76)
,-



     8re oertainly not coafllcting. No mention is m8de of any
     attempt to legislate on the question of regl,stratlonIn
     the caption of House Bill 11 or in the Act Itself. We find
     no coafliat between the two statutes and therefore COnClU@
     that the peseage of House Bill 11 does not effect the right
     of License and Weight Inspectorsof the Depertment of Pub-
     lic Safety to we,@ cattle trucks for the purpose of deter-
     mining whether they are properly registered as provided for
     in Article 66758-8, V.C.S.



                 House Bill 11, Acts 52ad Leg., 1951, ch.
          116, p. 189, does not prohibit License and
         Weight Inspectorsof the Depertmeat of Public
         Safety from weighing cattle trucks for the
         purpose of determiningvhether they are prop-
         erly registeredunder the provisions of Article
          66758-8,   V.C .S.
     APPROVED:                        Yours very truly
P
     BledMcdcIBnlel                     PRICE DANIEL '
     State Affairs Division           Attorney General
     Jesse P. Luton, Jr.
     Reviewing Asslat8nt
     Everett Hutchinson
     Bxecntire AssiSt8nt
     CBK/$se/rt